5r/-/r
                                 ELECTRONIC RECORD




COA# 14-13-00921-CR                                  OFFENSE: Robbery


STYLE: Marque Jamal Coleman v The State of Texas COUNTY: Harris

COA DISPOSITION: Affirmed                           TRIAL COURT: 174th District Court


DATE: April 16. 2015   Publish: No                   TC CASE #:1347307




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Marque Jamal Coleman v The State of Texa:5

CCA#


       A?^BLLAh/T>S                  Petition       CCA Disposition:      SSi •/*•
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:

                                                    JUDGE:

DATE: O'tl^ty/S-                                    SIGNED:                       PC:

JUDGE:       f
              //f £^U*£*-L
                 i
                                                    PUBLISH:                      DNP:




                                                                                         MOTION FOR


                                                            FOR REHEAR1ING IN CCA IS:


                                                         JUDGE:


                                                                                 ELECTRONIC RECORD